DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment filed 05/25/2022 has been entered.  Claims 1, 12 and 17 have been amended; no claims have been canceled (claims 3, 5, 15, 19 and 20 were canceled in a previous amendment); and no new claims have been added.  Claims 1, 2, 4, 6-14 and 16-18 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 2, 4, 6-11 and 17-18 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 17-18.
	On page 13 of 21 of the Remarks filed on 05/25/2022, Applicant asserts that a combination of Breuer, Beale and Breuer II fails to disclose or suggest “wherein the radio configuration time trace parameter defines future, time-limited radio configuration options to be used by the user equipment during time steps of a time period.”  Applicant respectfully disagrees.  FIGs. 3a – 3c of Breuer teaches future, time-limited radio configuration options to be used by the user equipment during time steps of a time period.  In particular, FIGs. 3a and 3b of Breuer show future, time-limited radio configuration options containing time periods of a day and a week, respectively, wherein time steps in the time periods are illustrated by time steps 302, 304, 306, 312, 314, 316.  In other words, the time periods are divided into time steps as illustrated by the solid and hatched timeframes within the time periods shown in FIGs. 3a and 3b.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the Replacement Sheet for FIG. 6, filed on 05/25/2022, is inconsistent with paragraph [0063] of Applicant’s specification as filed.  In particular, paragraph [0063]discloses “[i]n the first example, in which T equals 0.1, any RN that is less than 0.1 will trigger uplink access by the UE. In other examples shown in Table 6, threshold T may be 0.2, 0.01, and 0.9. According to such threshold values, an RN of less than 0.2, 0.01, and 0.9, respectively, may trigger the UL access.”  Corrected drawings are required in reply to the Office action to avoid abandonment of the application. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 2 and 13 are objected to because of the following informalities:
in claim 2 “and where radio access action comprises triggering an uplink radio access” should be deleted.  This limitation was added to claim 1 in the amendment dated 05/25/2022;
in claim 13 “a periodicity of a time-limited radio configuration options” should be changed to --a periodicity of a time-limited radio configuration option--. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-7, 9-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al.  (US PG Pub 2015/0003366 A1, hereinafter “Breuer”), in view of Beale (US PG Pub 20130315215 A1, hereinafter “Beale”), in view of Breuer et al. (US PG Pub 2014/0369296 A1, hereinafter “Breuer II”), and further in view of Yoshizawa et al. (US PG Pub 2013/0155864 A1, hereinafter Yoshizawa.
Regarding claim 1, Breuer teaches a method, comprising: receiving at a user equipment (FIG. 7 application device 712) a signal comprising a radio configuration time trace parameter (FIG. 7; FIG. 6 steps S618 – S624; ¶ [0061] discloses that the base station sends application transmission schedule(s) to radio devices(s); (FIGs. 3a-3c; ¶ [0055] discloses application transmission schedules showing allowed and forbidden times over a predefined time period, such as a day, during which the radio devices may access the network to transmit data.  All of the time instances in these blocks at which the UE can access the network constitutes multiple radio configuration options. The schedules may be defined by a scheduling parameter (reads on radio configuration time trace parameter) that encodes the allowed time spans in terms of their starting and end points in time) from a base station (FIG. 7 base station 706), wherein the radio configuration time trace parameter defines future, time-limited (FIGs. 3a-3c; ¶ [0055] allowed and forbidden times on a linear time scale over a predefined time period such a day or week . . . time spans in terms of starting and end points in time (i.e. time limited)) radio configuration options to be used by the user equipment during time steps of a time period (FIGs. 3a-3c, for example, FIGs. 3a and 3b show time periods of a day and a week, respectively, wherein time steps in the time periods are illustrated by time steps 302, 304, 306, 312, 314, 316.  In other words, the time periods are divided into time steps as illustrated by the solid and hatched  timeframes shown in FIGs. 3a and 3b; ¶ [0055] times (i.e. time instances) during which the radio devices may access the network to transmit data), wherein the radio configuration options comprise radio access configurations (FIGs. 3a-3c; ¶ [0055] discloses application transmission schedules showing allowed and forbidden times over a predefined time period, such as a day, during which the radio devices may access the network to transmit data . . . allowed time spans in terms of their starting and end points in time.  Allowed and forbidden times (i.e. multiple time instances) for accessing the network to transmit data reads on radio access configurations because they configure when the user equipment can access the network); and using the radio configuration options to carry out . . . a radio access action (¶¶ [0052], [0055] . . . application scheduling unit . . .  determines a time for transmission of the generated application output data . . . The scheduling is performed using the predetermined application transmission schedule (i.e. the transmission schedules showing allowed transmission times illustrated in FIGs. 3a and 3b) . . . a transmission of the application output data . . .  is initiated by the application scheduling unit FIG. 2 step 206).
Breuer does not explicitly teach wherein the radio access configurations comprise downlink parameters and uplink parameters, wherein the radio configuration time trace parameter is defined by an estimated average mobile broadband; and for a time step among the time steps, determining at the user equipment a radio access action to be carried out by the user equipment based on a comparison between a value generated by the user equipment and a threshold value for the time step received in the radio configuration time trace parameter, wherein the radio access action comprises triggering an uplink radio access.
In analogous art, Beale teaches wherein the radio access configurations comprise downlink parameters and uplink parameters (FIG. 5 illustrating three radio access configurations (i.e. times of day allocated to MTC device(s) on particular carriers) comprising uplink and downlink parameters (i.e. carriers and frequency ranges); FIG. 8 illustrating one example of multiple radio access configurations that designate a certain number of subframes in a frame that are allocated to MTC device(s).  The radio access configuration includes uplink parameters 801 (i.e. particular subframe numbers/timeframes for uplink communications) and downlink parameters 802 (i.e. particular subframe numbers/timeframes for downlink communications; ¶ [0117] discloses that the number of subframes allocated to MTC devices in 801 and 802 of FIG. 8 can change on a frame by frame basis.  Thus frames 801 and 802 with different proportions of subframes allocated to MTC devices reads on multiple radio access configurations comprising downlink and uplink parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radio access configurations taught by Breuer to include downlink parameters and uplink parameters, such as particulars times in a frame during which a device can transmit or receive data, as taught by Beale.  One would have been motivated to do so in order to vary radio resource configurations used for transceiving opportunities by a device based on network conditions such as traffic loading and priority of data to be transceived, thereby maximizing system resources which increases overall system throughput.  (Beale ¶ [0015])
The combination of Breuer and Beale does not teach wherein the radio configuration time trace parameter is defined by an estimated average mobile broadband; and for a time step among the time steps, determining at the user equipment a radio access action to be carried out by the user equipment based on a comparison between a value generated by the user equipment and a threshold value for the time step received in the radio configuration time trace parameter, wherein the radio access action comprises triggering an uplink radio access.
In analogous art, Breuer II teaches wherein the radio configuration time trace parameter is defined by an estimated average mobile broadband (FIG. 6A; ¶ [0072] – [0073] disclose that load of traffic 601 in a serving cell over a period of time of a day is measured and a threshold TR1 is set to determine whether transmission by a device can occur.  When traffic load is above TR1, transmission cannot occur.  When the load is below TR1, transmission can occur; ¶¶ [0051] and [0052] disclose that the radio device operates in an LTE system.  LTE is a standard for wireless broadband communication for mobile device, so LTE is a mobile broadband system.  Thus, the traffic load 601 over a period of time (i.e. average traffic load) disclosed in FIG. 6A and ¶ [0072] represents average mobile broadband and this load information is used to determine when the radio device can access the network to transmit data.  (i.e. influences the application transmission schedule.  See ¶ [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Breuer and Beale to define the radio access configuration time trace parameter by an estimated average mobile broadband as taught by Breuer II.  One would have been motivated to do so in order to regulate times when devices can access the system to transmit their data to prevent the devices from overloading the system and causing network congestion, thereby preventing data corruption which maximizes system throughput.  (Breuer II ¶ [0020])
The combination of Breuer, Beale and Breuer II does not teach for a time step among the time steps, determining at the user equipment a radio access action to be carried out by the user equipment based on a comparison between a value generated by the user equipment and a threshold value for the time step received in the radio configuration time trace parameter, wherein the radio access action comprises triggering an uplink radio access.
In analogous art, Yoshizawa teaches determining at the user equipment a radio access action to be carried out by the user equipment based on a comparison between a value generated by the user equipment and a threshold value . . . , wherein the radio access action comprises triggering an uplink radio access (¶ [0125] discloses that the MTC terminal determines whether to wait a period of time before performing random access or not {reads on radio access action comprising triggering an uplink radio access} by generating a random number and comparing the generated random number to an AC barring factor received from a base station.  When the generated random number is smaller than the AC barring factor {reads on threshold}, the communication control section 236 causes the transmission circuit 222 to transmit a preamble.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Breuer, Beale and Breuer II, for a time step among time steps received in the radio configuration time trace parameter taught by Breuer, to determines whether to wait a period of time before performing random access or not as taught by Yoshizawa. One would have been motivated to do so in order to avoid network congestion caused by the concentration of random access, thereby preventing data corruption which maximizes system throughput.  (Yoshizawa ¶ [0009])

Regarding claim 2, Breuer teaches wherein the radio configuration options comprise a radio activity configuration (¶ [0021] discloses that parameters received by the radio device can include a load parameter for adapting the application transmission schedule according to network load conditions (a load parameter indicative of network load reads on radio activity configuration)).  
Breuer does not explicitly teach where radio access action comprises triggering an uplink radio access.
In analogous art, Yoshizawa  teaches wherein the radio access action comprises triggering an uplink radio access (¶ [0125] discloses that the MTC terminal determines whether to wait a period of time before performing random access or not which reads on radio access action comprising triggering an uplink radio access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Breuer, Beale, Breuer II and Yoshizawa to implement the further teaching of Yoshizawa. One would have been motivated to do so in order to avoid network congestion caused by the concentration of random access, thereby preventing data corruption which maximizes system throughput.  (Yoshizawa ¶ [0009])

Regarding claim 4, the combination of Breuer, Beale, Breuer II and Yoshizawa, specifically Breuer, teaches using the radio access configurations within a validity time-period (¶ [0055] discloses application transmission schedules that specify allowed time spans in terms of their starting and end points in time; ¶ [0009] . . . Only during the allowed time a transmission of the application output data is allowed by the application scheduling unit.).

Regarding claim 6, the combination of Breuer, Beale, Breuer II and Yoshizawa, specifically Breuer, teaches wherein the signal comprises at least one of a broadcast, a multicast, or a unicast (¶ [0060] . . . output unit 504 (of controller) may transmit the corresponding information on application transmission schedules via a unicast, modicast or broadcast transmission).

Regarding claim 7, the combination of Breuer, Beale, Breuer II and Yoshizawa, specifically Breuer, teaches wherein the radio configuration time trace parameter is valid for at least a set of user equipment (¶ [0038] group of radio devices) or a sub-set (¶ [0051] sub-groups of radio devices) of user equipment to which the user equipment belongs.

Regarding claim 9, the combination of Breuer, Beale, Breuer II and Yoshizawa, specifically Breuer, teaches wherein the time limit is pre-defined and comprises at least one of a start time or a stop time (¶ [0055] discloses application transmission schedules that specify allowed time spans in terms of their starting (i.e. start time) and end points in time (i.e. stop time)).  Because the transmission schedules are received by the radio device, they are predefined with respect to the radio device).

Regarding claim 10, the combination of Breuer, Beale, Breuer II and Yoshizawa, specifically Breuer, teaches wherein the user equipment comprises a machine type communication user equipment (¶ [0007] application device (also referred to in reference as radio device) is a meter type device (i.e. machine type communication user equipment; ¶ [0008] The radio device of the present invention is based on the recognition that M2M communication, in many application scenarios, is less time critical and may be distributed in time).

Regarding claim 11, the combination of Breuer, Beale, Breuer II and Yoshizawa, specifically Breuer, teaches determining by the user equipment at least when the radio configuration options are refreshed at a future time or for how long the radio configuration options are valid (¶ [0009] The application scheduling unit of the radio device is configured to control the initiation of a transmission of application output data on the basis of an application transmission schedule determining one or more allowed times . . . An allowed time, in accordance with the present invention is a time span . . . time. As a time span, the allowed time is defined in terms of a week, a day {the radio device determines, for example, that the radio configuration options (i.e. application transmission schedule(s) is valid for a week or a day) In other words, if the transmission schedule dictates times during a particular week during which the radio device can transmit data, the schedule is valid during that particular week).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus (FIG. 1 radio device 100), comprising: at least one processor (FIG. 1 scheduling unit 106); and at least one memory (FIG. 1 memory 110) including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform a process (¶ [0040]), all taught by Breuer.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a non-transitory computer-readable medium (¶ [0040]) encoding instructions that, when executed in hardware, perform a process. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Breuer, in view of Beale, in view of Breuer II, in view of Yoshizawa, and further in view of Martin et al. (US PG Pub 2017/0280372 A1, hereinafter “Martin”).
Regarding claim 8, the combination of Breuer, Beale, Breuer II and Yoshizawa, specifically Breuer, teaches wherein the time limit of the radio configuration options indicates a time period in which the radio access configurations are valid (¶ [0055] discloses application transmission schedules that specify allowed time spans in terms of their starting and end points in time (i.e. time period of validity); ¶ [0009] . . . Only during the allowed time a transmission of the application output data is allowed by the application scheduling unit), and wherein the radio configuration options are updated (FIG. 6 steps S618 – S624; ¶ [0061]).
	Breuer does not explicitly teach that the radio configuration options are updated before the time period expires. 
	In analogous art, Martin teaches that the radio configuration options are updated before the time period expires (FIG. 21 steps 2100, 2150 and 2160; ¶¶ [0143] – [0149] disclose that a terminal device obtains updated system information defining communication parameters (i.e. radio configuration options) from a base station at the end of the validity period or receives a timer reset message before the end of the validity period to increase the remaining portion of the validity period.  From these teachings, it is readily apparent that the updated parameters are received before the validity period (i.e. time period) expires.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Breuer, Beale, Breuer II and Yoshizawa to implement the teaching of Martin.  One would have been motivated to do so in order to implement a scheme which allows system information to be communicated to terminal devices, such as MTC devices, operating on restricted frequency resources in a wireless system, thereby ensuring that MTC devices are able to communicate with a base station to communicate data.  (Martin ¶ [0011])

Allowable Subject Matter
Claims 12-14 and 16 allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Laya et al., "Massive access in the Random Access Channel of LTE for M2M communications: An energy perspective," 2015 IEEE International Conference on Communication Workshop, 2015, pp. 1452-1457; and
US PG Pub 2018/0160448 A1 (Blankenship et al.) – discloses random access configuration for MTC operation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413                                                                                                                                                                                               
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413